Citation Nr: 0513234	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-17 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
strain disability.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on verified active duty from January 1992 
to July 1999, and his DD Form 214 reflects additional prior 
active service of 5 months and 12 days.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). which denied 
entitlement to service connection for bilateral hearing loss, 
carpal tunnel syndrome, and a left shoulder strain, and 
granted service connection as to the following issues:  
tinnitus rated 10 percent disabling; lumbosacral strain rated 
10 percent disabling; hemorrhoids rated noncompensably 
disabling; right knee strain rated 10 percent disabling; left 
knee strain rated 10 percent disabling; and, right shoulder 
strain rated 10 percent disabling.  In October 2000, the 
veteran filed a notice of disagreement as to all issues 
addressed in the July 2000 rating decision, except for the 
disability rating assigned to the lumbosacral strain.  A 
statement of the case was issued on April 3, 2003.  A 
substantive appeal date-stamped as received on June 11, 2003, 
was accepted by the RO as timely.  His substantive appeal 
addressed the issues of entitlement to service connection for 
a left shoulder strain, and entitlement to a compensable 
rating for hemorrhoids, and he withdrew his appeal of all 
other issues.  

The Board notes that when the veteran submitted his 
application for compensation in March 2000, he noted 
disabilities of bilateral hearing loss, tinnitus, shoulder 
pain, back pain, carpal tunnel syndrome, and "all other 
conditions of record."  Although the RO addressed additional 
issues in the July 2000 rating decision, other than those 
specifically identified by the veteran in his claim, the 
Boards notes that if the veteran wishes to file a claim he 
must identify the benefit being sought with reasonable 
specificity.  See 38 C.F.R. § 3.151(a) (2004).




FINDINGS OF FACT

1.  The veteran's current left shoulder strain disability was 
manifested during his active duty service.  

2.  The veteran's hemorrhoid disability is not productive of 
large or thrombotic hemorrhoids which are irreducible with 
excessive redundant tissue.  


CONCLUSIONS OF LAW

1.  A left shoulder strain disability was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed a 
claim of service connection for hemorrhoids and left shoulder 
disability in March 2000.  As noted, a July 2000 rating 
decision granted service connection.  The veteran filed a 
notice of disagreement, and the statement of the case 
contained the provisions of the VCAA.  The veteran perfected 
his appeal in June 2003.  In June 2003, a VCAA letter was 
issued to the veteran regarding both issues.  This letter 
effectively notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in June 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as is 
correspondence from a private physician, Dr. David Watson, 
relating to treatment for hemorrhoids.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in May 2000.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the veteran have been fulfilled with respect to the issues on 
appeal.  

I.  Service connection:  left shoulder disability

Factual Background

Service medical records reflect that in January 1995, the 
veteran complained of joint shoulder pain for the previous 
three months.  Physical examination reflected crepitus, and 
was negative for edema.  Range of motion was normal and 
strength testing was within normal limits.  Medication was 
prescribed.  At the time of separation examination in March 
1999, the veteran checked the appropriate box to indicate 
that he did not have a past or current history of painful or 
"trick" shoulder.  The veteran's upper extremities were 
clinically evaluated as normal.  There was no reference to 
any shoulder disability.  

In May 2000, the veteran underwent a Compensation and Pension 
(C & P) examination.  The veteran gave a history of left 
shoulder pain, on and off since service.  He described a 
sharp shearing pain on and off, in the right more than the 
left side.  The pain increased when lifting anything overhead 
more than 50 pounds.  Raising the arms did not bother him.  
He noted pain two to three times a week.  Severe pain could 
last for about an hour, and low grade pain could last for the 
entire day.  On physical examination of both shoulders there 
was no swelling, no tenderness, and no deformity.  Range of 
motion of the right shoulder was normal, with verbal 
complaints of pain.  Range of motion was normal in the left 
shoulder with no associated pain.  Strength was within normal 
limits.  The examiner diagnosed bilateral shoulder strain, 
with no limitation of motion.  An X-ray examination was 
normal.

In his notice of disagreement, the veteran contended that his 
left shoulder, while not as bad as the right, caused him 
pain.



Laws and Regulations

The issue before the Board includes a claim of service 
connection for a left shoulder strain.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
injury suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

Analysis

As noted in the Introduction portion of this decision, 
service connection is in effect for a right shoulder strain 
and is rated 10 percent disabling.  In reviewing the July 
2000 rating decision and the statement of the case, it 
appears that the RO granted service connection for right 
shoulder disability related to the 1995 inservice complaints 
on the basis that at the May 2000 VA examination, the 
examiner noted complaints of right shoulder pain on range of 
motion testing, but no such complaints related to the left 
shoulder.  

However, the veteran did give the May 2000 examiner a history 
of bilateral shoulder pain, although he admitted that the 
pain was worse on the right.  The Board also notes that the 
1995 service medical record does not appear to identify which 
shoulder was involved.  

On examination in May 2000, although the physical examination 
reflected no findings of swelling, tenderness, or deformity, 
and range of motion was normal, the examiner diagnosed 
bilateral shoulder strain.  Given the fact that the veteran 
did voice at least a history of left shoulder pain, the Board 
must therefore assume that the diagnosis of bilateral 
shoulder strain is supportable.  It is somewhat perplexing 
that the veteran denied any shoulder condition at the time of 
his discharge examination.  Nevertheless, he did report 
shoulder disability when he filed his claim within a year of 
his discharge from service and the VA examiner did find 
sufficient medical evidence to reach a diagnosis of bilateral 
shoulder disability.  

The present case certainly does not compel a finding that the 
veteran suffers from left shoulder disability related to 
service.  However, the Board believes that the positive 
evidence is in a state of relative equipoise with the 
negative evidence.  Under such circumstances, the question is 
to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Service connection for left shoulder disability 
is therefore warranted.  

II.  Entitlement to a compensable rating for hemorrhoids

Factual Background

Service medical records reflect a provisional diagnosis of 
hemorrhoids in August 1993.  

In May 2002 the veteran was afforded a VA examination.  On 
physical examination of the digestive system, no hemorrhoids 
were noted.

In his notice of disagreement, the veteran stated that his 
hemorrhoids are very painful during flare-ups, and also get 
bloody and make sitting a real chore.

Correspondence dated in January 2003 from a private 
physician, Dr. David Watson, noted that he treated the 
veteran for hemorrhoids.  The veteran reported episodes in 
which his hemorrhoids become acutely swollen and tender and 
then pop (discharge blood).  After popping, the hemorrhoids 
settle down over a 1 to 2 day period.  These episodes last 
approximately one week in duration.  When they occur he is 
unable to reduce the hemorrhoids and they reach a large size.  
The flare-ups occur about 4 to 5 times per year.  At the time 
of the examination, small hemorrhoids were evident on 
examination and proctoscopy.  The examiner opined that this 
does not exclude the presence of large hemorrhoids when he 
experiences acute attacks 4 to 5 times per year.

Laws and Regulations

The present appeal involves the veteran's claim that the 
severity of his hemorrhoids warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
rating is warranted for hemorrhoids (external or internal) 
where there is evidence of mild to moderate symptomatology.  
A 10 percent rating is warranted where there is evidence of 
large or thrombotic hemorrhoids, which are irreducible, with 
excessive redundant tissue, and frequent recurrences.  A 20 
percent evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

Analysis

The veteran's service-connected hemorrhoids are rated as zero 
percent disabling pursuant to Diagnostic Code 7336.  

Applying the schedular criteria to the evidence set forth 
above, the Board finds that the criteria for a 10 percent 
rating for hemorrhoids have not been met.  The Board has 
considered the veteran's subjective complaints regarding his 
hemorrhoids symptomatology, namely painful flare-ups 4 to 5 
times a year, and swelling and tenderness when present.  
However, the objective clinical findings show no hemorrhoids 
on examination in May 2000, and only small hemorrhoids on 
examination in January 2003.  Significantly, the January 2003 
private examination findings were based on proctoscopy in 
addition to examination.  Nevertheless, there were no 
findings of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue.  Even assuming that the veteran's 
hemorrhoids may become large on flare-ups, there must be 
evidence that they are irreducible with excessive redundant 
tissue to warrant assignment of a 10 percent rating.  In 
other words, the criteria for a 10 percent rating under 
Diagnostic Code 7336 have not been met..




ORDER

Entitlement to service connection for a left shoulder strain 
disability is warranted.  To this extent, the appeal is 
granted. 

Entitlement to a compensable rating for hemorrhoids is not 
warranted.  To this extent, the appeal is denied.


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


